Citation Nr: 1430602	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1997 to May 2001.  

This matter originally comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's June 2014 Appellant Brief and updated VA outpatient treatment records are located in Virtual VA.  

This claim was previously remanded by the Board in July 2011.  The requirements of the remand were not fulfilled and therefore Board must remand again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand because directives from previous remand were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issue to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board's July 2011 remand included instructions to acknowledge and discuss 

the Veteran's report that his current right knee condition first manifested during his period of service; the June 1998 diagnosis of chronic prepatellar bursitis; all other in-service findings of prepatellar bursitis; the April 2009 VA joint examination; the October 2009 private treatment report by Dr. Wehseler; and all post-separation VA treatment records which specifically diagnose the Veteran with prepatellar bursitis of the right knee.  

While the examiner did in fact list these items, there was no discussion concerning them.  Instead, the examiner supported her opinion by other evidence, such as the negative MRI and the lack of treatment between discharge and October 2009.   On remand, the examiner should write an addendum opinion which includes a discussion of all the listed evidence.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

2.  After completion of #1, the claims file should be sent to a DIFFERENT examiner than the one who performed the recent examinations in August 2011 and April 2009 for an examination that complies with this remand.  The examiner must review the physical and electronic claims files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee disability is related to his active service, specifically commenting on in the explanation of the opinion the following:  

a. The Veteran's report that his current right knee condition first manifested during his period of service;

b. The June 1998 diagnosis of chronic prepatellar bursitis;

c. All other in-service findings of prepatellar bursitis;

d. The April 2009 VA joint examination;

e. The October 2009 private treatment report by Dr. Wehseler which states the disability might be service connected;

f. All post-separation VA treatment records which specifically diagnose the Veteran with prepatellar bursitis or another disability of the right knee, particularly the October 2009 orthopedic consult with Dr. H.J.R.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



